Citation Nr: 0217082	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  99-23 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a lumbar spine disorder with radiculopathy to the left lower 
extremity.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disorder with degenerative changes.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder with degenerative changes.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left ankle fracture.

5.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the cervical spine.

6.  Entitlement to a compensable evaluation for a thoracic 
spine disorder.

7.  Entitlement to an evaluation in excess of 10 percent for 
right shoulder limitation of motion with probable 
impingement syndrome.

8.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

9.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

10.  Entitlement to service connection for dystrophic 
toenails.

11.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1973 to September 
1993.

These matters come to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
dystrophic toenails and dyspepsia, increased the rating for 
the right knee disability from zero to 10 percent, and 
denied higher ratings for the remaining issues shown on the 
title page.  The veteran, through his representative, 
submitted a notice of disagreement with that decision.  In a 
May 2002 rating decision the RO granted service connection 
for gastroenteritis, claimed as dyspepsia, and that issue 
is, therefore, no longer in contention.  The veteran has not 
been provided a statement of the case pertaining to any of 
the remaining issues.  The issues shown on the title page 
are, therefore, being remanded to the RO for the issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

In a July 1998 rating decision the RO denied entitlement to 
service connection for the residuals of a head injury, 
including a skull fracture; sinusitis; headaches; and a 
partial pneumothorax, claimed as a lung disorder.  The RO 
also granted service connection for rib fractures, and 
assigned a non-compensable rating for the disorder.  The 
veteran submitted a notice of disagreement with those issues 
adjudicated in July 1998, and the RO issued a statement of 
the case in May 1999.  The veteran did not, however, submit 
a substantive appeal following the issuance of the statement 
of the case.  The Board finds, therefore, that those issues 
are not within the Board's jurisdiction.  38 U.S.C.A. § 7105 
(West 1991); Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. 
§ 20.200 (2002).


REMAND

The law provides that when there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The Board has considered the 
revision to the regulations allowing the Board to develop 
evidence and address questions not previously considered by 
the RO.  38 C.F.R. § 19.9(a)(2)).  The revisions to the 
regulations do not, however, allow the Board to issue a 
statement of the case.  The Board has determined, therefore, 
that remand of the case is required.

There has been a significant change in the law during the 
pendency of the veteran's claims.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A remand in this 
case is also required for compliance with the notice and 
duty to assist provisions contained in the new law.  

With respect to the issue of entitlement to an evaluation in 
excess of 40 percent for a lumbar spine disorder with 
radiculopathy to the left lower extremity, in re-
adjudicating the veteran's appeal the RO should consider the 
revised rating criteria pertaining to intervertebral disc 
syndrome that became effective in September 2002, as well as 
the original rating criteria, and apply the criteria that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); see Schedule for Rating Disabilities, 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002).

Accordingly, the veteran's claims are remanded to the RO for 
the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 C.F.R. § 
3.159 is completed.

2.  After undertaking any development 
found to be appropriate, the RO should re-
adjudicate the issues shown on the title 
page.  If entitlement to any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a statement of the case 
pertaining to any issue that remains in 
denied status.  The statement of the case 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  The 
veteran and his representative should then 
be given the opportunity to submit a 
substantive appeal.

The case should be returned to the Board for consideration 
of any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


